       Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 1 of 26



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
                               CENTRAL DIVISION

____________________________________
                                           :
LINDA HOGAN,                               :
                    PLAINTIFF,             :      Docket No.:
                                           :
v.                                         :
                                           :
LIFE CARE CENTERS OF AMERICA,              :
INC., d/b/a/ THE HIGHLANDS, and            :
CARLOS BONILLA,                            :
                    DEFENDANTS.            :
____________________________________


                          COMPLAINT AND JURY DEMAND

                                    Nature of the Case

1.   This is an action for declaratory judgment, permanent injunctive relief and damages for

     injuries to Plaintiff as a result of Defendants’ unlawful employment practices in violation

     of the Family & Medical Leave Act (hereinafter the “FMLA”), the Americans with

     Disabilities Act (the “ADA”), the Age Discrimination in Employment Act (“ADEA”),

     the Massachusetts Fair Employment Practices Act (“M.G.L. c. 151B”), and the anti-

     retaliation provisions of the Massachusetts Workers’ Compensation Act (“M.G.L. c.

     152”).

                                        The Parties

2.   Ms. Hogan was as an employee of Defendants within the meaning of the FMLA, the

     ADA, M.G. L. c. 151B and M.G.L. c. 152 at all times described in this Complaint and

     Jury Demand (“Complaint”).
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 2 of 26



3.    Upon information and belief, Defendant Life Care Centers of America, Inc., d/b/a/ The

      Highlands (“Highlands”), is a foreign corporation. Ms. Hogan worked at the Highlands’

      335 Nichols Road, Fitchburg, Massachusetts, Suffolk County location.

4.    Defendant Life Care Centers of America, Inc., d/b/a/ The Highlands at all times described

      in this Complaint was Ms. Hogan’s employer within the meaning of the FMLA, the

      ADA, M.G.L. c. 151B and M.G.L. c. 152.

5.    Defendant Carlos Bonita is the Executive Director of the Highlands and was Ms. Hogan’s

      supervisor. He is still working for Defendant Highlands as Executive Director. Upon

      information and belief, he is in his twenties and resides in Suffolk County.

6.    Defendant Carlos Bonilla at all times described in this Complaint was a person within the

      meaning of the M.G.L. c. 151B.

                                    Jurisdiction and Venue

7.    Federal jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331.

8.    Supplemental jurisdiction over Plaintiff’s state law claims is invoked pursuant to 28

      U.S.C. § 1367.

9.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c) in that all parties

      reside in and a substantial part of the events or omissions giving rise to the claims

      occurred in Worcester County, Massachusetts.

10.   On or about April 18, 2019, the Plaintiff filed a proper and timely charge of

      discrimination with the Massachusetts Commission Against Discrimination (“MCAD”),

      which charge was cross-filed the Equal Employment Opportunity Commission

      (“EEOC”).




                                                2
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 3 of 26



11.   Plaintiff notified the MCAD and the EEOC that she would be removing her case and

      filing in federal court. The MCAD issued a dismissal, on or about September 6, 2019.

      The EEOC issued a dismissal, on or about September 10, 2019. Those dismissals are

      attached hereto as Exhibit A.

12.   All administrative and jurisdictional prerequisites to suit have been satisfied.

                                                Facts

13.   Ms. Hogan is 63 years old.

14.   Ms. Hogan suffered a work injury that resulted in Chondromalacia of the right patella and

      patellar tendinitis of the right knee, which resulted in a permanent limp and frequent pain.

      These conditions rise to the level of a handicap/disability and/or serious medical

      condition under the law. Alternatively, Defendants viewed her as having a handicap and

      disability under the law.

                 Ms. Hogan’s Exceptional Work History with The Highlands

15.   Ms. Hogan has been a Certified Activity Director for the past 28 years, as well as a

      Certified Dementia Care Practitioner.

16.   She began working for Defendant the Highlands about November 19, 2014 as the

      Activity Director.

17.   In 2017, Ms. Hogan was awarded the Team Spirit award. This is a prestigious award.

18.   Prior to June 30, 2018, Ms. Hogan had never been subjected to discipline and was an

      employee in good standing.

               Ms. Hogan’s Disabilities/Handicaps/Serious Medical Condition,
                       Notice to Defendants and Protected Activities

19.   On or about June 30, 2018, Ms. Hogan was injured in the course of her duties.




                                                3
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 4 of 26



20.   While transporting a resident in a wheelchair down a steep ramp into the main living

      area, the wheelchair accelerated. When she pulled back to slow it down, she heard a pop

      in knee and felt immediate pain. Ms. Hogan brought the resident safely into the living

      room.

21.   After leaving the living room, Ms. Hogan reported the injury to Nursing Supervisor

      Nicole Delodge and Defendant Bonilla, and completed an incident report.

22.   Ms. Hogan then went to the UMASS Memorial HealthAlliance Hospital in Leominster,

      Massachusetts. She was outfitted with a total knee immobilizer and crutches. She was

      advised to follow-up with her doctor and an orthopedic doctor.

23.   On or about July 2, 2018, Ms. Hogan returned to the workplace to meet with Dawn

      Mason, Business Office Manager, to provide medical paperwork and report her work-

      related injury. Ms. Hogan also reported the injury to the Workers’ Compensation

      company.

24.   The Highlands’ Assistant Director of Nursing Tracy Joyce required Ms. Hogan to take a

      drug test.

25.   By the time the paperwork was ready, Ms. Hogan’s right knee was swollen, and she was

      unable to walk out of the building. A coworker brought her a wheelchair and Ms. Hogan

      was assisted out of the facility seated in the wheelchair. She completed her Workers’

      Compensation claim.

                                Family & Medical Leave Act

26.   On or about July 6, 2019, Jennifer Abare, Human Resources/Pay Roll, sent Ms. Hogan

      Family and Medical Leave Act (FMLA) forms to complete. Ms. Abare stated it was the

      Highlands policy that an employee out on Workers’ Compensation must also be on




                                              4
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 5 of 26



      approved FMLA leave, which would also protect her job. Ms. Hogan completed the

      forms and submitted them to the employer.

27.   Ms. Hogan was placed on approved FMLA leave effective June 30, 2018.

28.   Ms. Hogan’s right knee had been in a total knee immobilizer, she was still using crutches,

      and non-weight bearing, which was restricting her movement. Ms. Hogan was unable at

      that time to straighten her right leg or bend her right knee without pain.

29.   On July 18, 2018, orthopedic surgeon Dr. Katzen recommended Ms. Hogan continue

      with crutches, utilize a patella support brace and participate in physical therapy. He also

      ordered a follow up visit in four weeks. Dr. Katzen’s office also sent information to

      Dawn Mason at the Highlands.

30.   On or about July 25, 2018, Ms. Hogan was evaluated for physical therapy. She continued

      physical therapy as well as using a knee brace and one crutch.

31.   On or about August 7, 2018, the Massachusetts Department of Industrial Accidents sent

      Ms. Hogan a request to extend the employer’s payment without prejudice period.

32.   Ms. Hogan’s leg continued to improve slightly during the day but worsened at night. She

      continued her home exercises, elevating her leg and using ice/heat several times a day.

33.   On or about August 20, 2018, Ms. Hogan’s doctor provided a cortisone shot. The driving

      restriction was slightly less restrictive; however, Ms. Hogan was still not allowed to drive

      to work. A follow-up was scheduled for September 17, 2018. All medical documentation

      was sent to Dawn Mason at the Highlands.

34.   On or about August 20, 2018 Ms. Hogan called Defendant Bonilla to inform him she

      needed another month of leave, would see the Orthopedic Doctor on September 17, 2018




                                                5
            Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 6 of 26



         and would be continuing with physical therapy. Defendant Bonilla inquired about when

         she could return. Ms. Hogan explained she was not cleared to work or drive to Fitchburg.

35.      Defendant Bonilla pressured her to return asking her to take the bus.

      Notice of Ms. Hogan’s Intent to Return to Work in September & Her Replacement Is Hired

36.      On or about August 20, 2018 Ms. Hogan also called Dawn Mason to provide a leave and

         condition update. Ms. Hogan explained she needed another month of leave and the

         Doctor’s office will be faxing the employer information. Ms. Hogan told Ms. Mason she

         had not been released to drive.

37.      Ms. Mason suggested Ms. Hogan take a train from Worcester, MA to Fitchburg, MA.

         Ms. Hogan explained this was not a feasible option as she would need to take cabs from

         both locations and she was not released to work. Ms. Mason then suggested Ms. Hogan

         take only a cab. The cost of a cab would be cost prohibitive.

38.      Ms. Hogan had informed Defendants of her intent to return to work.

39.      On or about September 7, 2018, the Highland’s Regional CEO Zo Long called an all-staff

         meeting and announced to all facility staff that Carlos Bonilla would be the permanent

         Executive Director and that Lajja Lantigua had been hired as the Interim Activity

         Director.

40.      Ms. Lantigua previously worked as Activity Director and now worked in her own

         consulting business Rock Consulting Solutions, LLC.

41.      Ms. Lantigua completed her orientation only a few days prior to Ms. Hogan’s return from

         leave.

42.      Upon information and belief, Ms. Lantigua is in her thirties.

43.      On or about September 17, 2018, Dr. Katzen provided Ms. Hogan a letter releasing her to

         work with modified duty effective September 17, 2018. Ms. Hogan’s restrictions


                                                  6
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 7 of 26



      included, no squatting, no lifting over 35 pounds, no pushing or pulling activities, and a

      requirement that Ms. Hogan wear a knee brace while at work. He stated Ms. Hogan could

      drive without restrictions. Dr. Katzen’s office sent this notice to Lyndsay McKean,

      Gallagher Basset, and Dawn Mason at the Highlands.

44.   That same day, Ms. Hogan spoke with Dawn Mason regarding the release to work and

      the letter sent to her by Dr. Katzen.

45.   Dawn Mason stated a modified duty plan would have to be written with Elizabeth

      Wilson, safety person for the Highlands before Ms. Hogan could return.

46.   Later that afternoon, Dawn Mason called Ms. Hogan and said the note from Dr. Katzen

      was unacceptable as they could not determine if he wrote that Ms. Hogan could not lift

      over 35 pounds or that Ms. Hogan could not lift over 75 pounds due to his handwriting.

      Ms. Hogan told Dawn Mason that Dr. Katzen used the job description to write the note,

      so he was referencing the requirement to be able to lift 35 pounds.

47.   Ms. Mason alleged Defendants were trying to get Ms. Hogan back to work before

      September 20, 2018.

48.   On or about September 18, 2018, Dr. Katzen forwarded to Defendants a typed note

      indicating the restriction was on lifting more than 35 pounds. Dawn Mason left Ms.

      Hogan a message that she received Dr. Katzen’s note.

                          Discrimination, Harassment & Retaliation

49.   On or about September 19, 2018, Defendant Bonilla called Ms. Hogan. Ms. Hogan asked

      him if she could return to work the next day. He responded that while Ms. Hogan could

      return to work, there were some restrictions. He said they would discuss the restrictions

      and complete paperwork on the September 20, 2018.




                                               7
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 8 of 26



50.   During this call, Ms. Hogan also asked if she would be reinstated, and why Ms. Lantigua

      was hired as Interim prior to her expiration of her Family and Medical Leave. Defendant

      Bonilla raised his voice and chastised Ms. Hogan that she was getting into this too much.

      Defendant Bonilla stated Defendants were not going to just let Ms. Lantigua go since she

      gave up a position to come to the Highlands.

51.   Ms. Hogan again asked him to confirm in writing that Ms. Hogan would have her job

      back once she returned to full duty. This time he stated he would have to talk to Dawn

      Mason about that. When Ms. Hogan stated Ms. Lantigua owned her own consulting

      business and consulted with other facilities, Defendant Bonilla ended the call.

52.   On or about September 20, 2018, Ms. Hogan had a meeting with Defendant Bonilla and

      Director of Nursing Wayne Nasiatka attended as a witness at Defendant Bonilla’s

      request. Defendant Bonilla stated he was investigating (1) a change in the resident

      calendar; and (2) that Ms. Hogan spoke to her staff while she was on leave.

53.   The change in the calendar occurred in June 2018. Defendants had an opportunity for a

      special event. Ms. Hogan thought this would help a new resident adjust. Ms. Hogan

      scheduled the performance and canceled Bingo.

54.   The event was a big hit with the residents, and was attended by residents from the

      subacute unit, memory care unit and both long-term units.

55.   Only one resident complained that Bingo had been moved.

56.   Events are often moved to accommodate unique events, staffing issues, resident health

      issues and weather.




                                               8
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 9 of 26



57.   Ms. Hogan told Defendant Bonilla that she thought the change in the calendar was

      resolved in June. Defendant Bonilla then reviewed Ms. Hogan’s limitations for modified

      duty that was sent from Elizabeth Wilson (safety person) at the corporate office.

58.   Ms. Hogan again asked if she will be returned to Activity Director once she was off

      modified duty, which Defendant Bonilla agreed to put in writing. He again discussed that

      Ms. Lantigua was hired as in interim Activity Director.

59.   Defendant Bonilla stated Ms. Hogan would be reporting to Ms. Lantigua and let her

      manage the Activity Department.

60.   Ms. Hogan questioned why she would be reporting to Ms. Lantigua, since the only

      restriction is that Ms. Hogan could not transport/escort residents. Ms. Hogan could

      perform all other duties. Defendant Bonilla insisted that Ms. Hogan would be reporting to

      Ms. Lantigua. He stated she would be in the facility two or three days a week, and when

      Ms. Lantigua was not Ms. Hogan would be under the direction of Kristi Mendoza,

      Alzheimer’s Dementia Care Unit. He further stated that if Ms. Lantigua or Ms. Mendoza

      did not have work for Ms. Hogan, she could work in another department, such as

      Laundry. Eventually when Ms. Hogan asked for confirmation in writing, he stated he

      needed to check with Dawn Mason, Business Office Manager.

61.   Ms. Hogan met with Dawn Mason and asked if Defendant Bonilla could confirm in

      writing that Ms. Hogan would have her job back, and Ms. Mason stated she had nothing

      to do with that. She stated that working in other departments is standard for those

      returning light duty. Ms. Hogan provided her physical therapy schedule upon request.

62.   Ms. Hogan was taken out of the payroll system and blocked from the IT system while on

      leave.




                                               9
       Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 10 of 26



63.   Ms. Lantigua would ignore Ms. Hogan on occasion. She provided Ms. Hogan a task list

      that included assignments from Ms. Mendoza. Ms. Hogan completed the assignments to

      the best of her ability.

64.   On or about September 21, 2018, Defendant Bonilla informed Ms. Hogan that she would

      be reporting to him rather than Ms. Lantigua. He stated Ms. Lantigua and Ms. Hogan

      would be co-managers of the Activity Department.

65.   Again Ms. Hogan asked him to put in writing that she would be returned to her position

      once she was able to resume her full duties. He stated he would talk to Ms. Mason about

      it when she returned to work and that Ms. Hogan could look up State Law regarding

      Workers’ Compensation.

66.   As one of the assigned tasks, Ms. Hogan called the family of a resident for an update. Ms.

      Hogan was not informed a resident had died. This caused distress to the family and

      embarrassment to her.

67.   Defendant Bonilla did not arrange the meeting with Ms. Mason or provide the requested

      written promises or job description.

68.   On or about September 24, 2018, Ms. Lantigua came into the office and began

      interrogating Ms. Hogan about staffing issues, departmental supply issues, as well as

      budget and purchasing issues that occurred while Ms. Hogan was on leave. She

      questioned Ms. Hogan’s qualifications of an Activity Director. She began to berate Ms.

      Hogan and talk down to her saying that as the Activity Director Ms. Hogan should know

      these things.




                                              10
       Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 11 of 26



69.   Ms. Hogan learned later that day from an Activity Department staff person that she had

      not been invited to a scheduled meeting with the Activity Department, including

      Defendant Bonilla, Ms. Lantigua and Activity Staff.

70.   Ms. Lantigua summoned Ms. Hogan to meet with her in the Chapel area. She instructed

      Ms. Hogan not to talk to Activity Staff and to direct them to her. She further stated that

      Ms. Hogan was not to add any input to conversations. She stated that she be the one

      supervising the staff. Ms. Hogan was shocked as this was not what Defendant Bonilla had

      indicated to her and Ms. Lantigua was only supposed to have covered Ms. Hogan’s leave

      of absence.

71.   On or about September 25, 2018, Ms. Lantigua instructed Ms. Hogan to move her

      materials to the MDS Office and that there was no need for Ms. Hogan to be in the

      Activity Office.

72.   Ms. Hogan was not allowed to go to the units and question residents in order to complete

      resident assessments, so Ms. Lantigua performed that task.

73.   That day Ms. Lantigua invited Ms. Hogan to the Activity Department Meeting. At the

      meeting, she began describing changes in the Activity Department. She asked the

      Activity Assistants how long it took them to complete the Resident Activity Participation

      Sheets. Ms. Hogan explained that the sheets were lengthened as a correction for a State

      Survey deficiency and a Quality Assurance for the department. Ms. Lantigua talked over

      Ms. Hogan, and both her and Defendant Bonilla stated the forms would revert to the prior

      one-page sheet.

74.   On or about September 26, 2018, Ms. Hogan asked Defendant Bonilla to set up a meeting

      with Greg Byrne, Corporate Divisional Human Resources. He attempted to direct Ms.




                                               11
       Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 12 of 26



      Hogan to Ms. Mason or to wait. Ms. Hogan stated she wished to speak to Mr. Byrne that

      day. He stated Mr. Byrne did not respond to him that day.

75.   Ms. Hogan’s pain continued to increase. Her physical therapist prescribed walking and

      stretching for five to ten minutes every two hours.

76.   On or about September 27, 2018, Ms. Hogan spoke to Ms. Lantigua regarding her

      physical therapist’s recommendation that Ms. Hogan get up and walk for five to ten

      minutes every two hours. She stated Ms. Hogan could walk up to the units and file the

      care plans she had just completed. This aggravated Ms. Hogan’s condition.

                  The Pretextual Reason for Her Suspension & Termination

77.   Ms. Hogan learned that the Hubbardston Swinging Seniors were willing to perform for

      Defendants residents. Ms. Hogan thought this would be great for a new resident who was

      having trouble adjusting and was a member of that group. Ms. Hogan also thought the

      other residents would appreciate the performance. Ms. Hogan scheduled them to come in

      on June 26, 2018 at 2:30 p.m.

78.   As a result, Ms. Hogan needed to cancel Cookies and Bingo, which was scheduled for 2

      p.m.

79.   Defendant Bonilla called Ms. Hogan to his office and stated a resident complained that

      we were cancelling Bingo. Ms. Hogan arranged for Activity Assistant Kevin Joyce to

      facilitate Bingo at 4 p.m.

                                          Suspension

80.   On or about September 28, 2018, Ms. Hogan stopped Defendant Bonilla in the hall. She

      advised him that her pain level had increased and asked whether she would need note to

      adhere to her physical therapist’s recommendation that she take a break every two hours

      to walk and stretch. He stated a note was a good idea, but to confirm with Ms. Mason.


                                              12
       Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 13 of 26



      Ms. Hogan told him she had an appointment to meet with her doctor on October 1, 2018

      for an update. Defendant Bonilla said that while Ms. Hogan was there, he wanted to go

      over something with him, and called Mr. Nasiatka into his office, where he presented Ms.

      Hogan with a Notice of Suspension without pay. Ms. Hogan refused to sign it or write a

      response.

81.   The suspension pending investigation form was drafted September 28, 2018.

82.   Defendant Bonilla told Ms. Hogan to leave immediately and turn in her keys. Defendant

      Bonilla stated the investigation should be completed in two weeks. Defendant Bonilla

      again asked for a written statement. Ms. Hogan said she would think about it, possibly

      consult an attorney and email her response.

83.   On or about October 1, 2018, Ms. Hogan had an appointment with Dr. Katzen and he put

      her out on Workers’ Compensation.

84.   On or about October 5, 2018, Ms. Hogan submitted an email response regarding her

      Suspension.

85.   On or about October 5, 2018, Ms. Hogan received a call from Defendant Bonilla,

      requesting a meeting to discuss her suspension.

                                        Termination

86.   On or about October 10, 2018, Defendant Bonilla and Mr. Nasiatka met with Ms. Hogan

      to discuss the suspension. Defendant terminated Ms. Hogan’s employment. Ms. Hogan

      asked to speak to Ms. Abare.

87.   Ms. Hogan spoke to Ms. Abare and specifically requested payment for her accrued

      vacation time and three bereavement days.

88.   Ms. Abare stated that Defendants will only pay out a percentage of Ms. Hogan’s

      accumulated paid time off based on time Ms. Hogan had worked at the facility.


                                             13
       Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 14 of 26



89.   Ms. Abare stated this was 38%. Ms. Hogan had 179.03 hours of accumulated paid time

      off and three Bereavement leave days due to the death of her Mother. Ms. Hogan was

      told at the time of her Mother’s death by Ms. Abare, and Dawn Mason, Business Office

      Manager that she could save those days until the time her family was planning on

      services for her Mother in October of 2018. This was also approved by Alain Bernard,

      Regional CEO and acting Interim Executive Director. Ms. Hogan also had paid time off

      requests completed and approved for these days. Ms. Abare said she would look into the

      matter. Ms. Hogan reiterated this request to Defendant Bonilla. Ms. Hogan has not been

      contacted by Defendants or paid for this time. Ms. Hogan’s hourly rate was $28.92 per

      hour $5,182.46, she was only paid $1,967.72 for 68.04; $3,214.74 hours. Ms. Hogan was

      later paid for the bereavement pay.

90.   It is the policy and practice of Defendants to only pay out only a portion of accrued PTO

      upon termination. They only pay out the “vacation” portion of earned time. Payment is

      based on years of service and will be paid out at 38% for 1-5 years of employment; 48%

      for 6-10 years of employment; and 55% of ten or more years.

91.   Defendant Bonilla followed Ms. Hogan while she collected her personal belongings.

      When Defendant Bonilla left for a meeting, he instructed Mark Mattson, Director of

      Environmental Services to watch Ms. Hogan exit and escort her off premises.

92.   On or about November 13, 2018, the insurer terminated Ms. Hogan’s Workers’

      Compensation benefits it had been paying without prejudice.


                                     The Defendants’ Motivation

93.   The ostensible reason for the Plaintiff’s dismissal was pretextual.

94.   The Defendants’ conduct, as more particularly set forth above, was willful and knowing.



                                               14
         Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 15 of 26



95.     The Defendants’ conduct, as more particularly set forth above, was intended to and did

        harm the Plaintiff.

96.     The Defendants’ conduct, as more particularly set forth above, has caused the Plaintiff to

        suffer emotional distress, and continues to do so.

97.     The Defendants’ conduct, as more particularly set forth above, was made with the

        knowledge and intent to violate state and federal law.

98.     The Defendants’ conduct, as more particularly set forth above, was carried out with

        malice.

99.     The Defendants’ conduct, as more particularly set forth above, was outrageous and

        egregious, and warrants condemnation and deterrence.

       COUNT I: Violation of the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq.
                Against Defendant Highlands/Life Care Centers of America

100.    Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 99 and

        incorporates them by reference herein.

101.    Defendant Highlands is an employer under the FMLA, 29 U.S.C. § 2611(4), and subject

        to its provisions.

102.    The Plaintiff’s conditions of suffered a work injury that resulted in Chondromalacia of

        the right patella and patellar tendinitis of the right knee, which resulted in a permanent

        limp and frequent pain, which resulted in a period of incapacity followed by continuing

        treatment constituted a serious health condition pursuant to 29 U.S.C. § 2611(11).

103.    The Plaintiff’s ongoing conditions of anxiety and depression, all of which at times

        necessitated absences from work, constituted one or more serious health conditions

        pursuant to 29 U.S.C. § 2611(11).




                                                 15
          Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 16 of 26



104.    As outlined above, Defendant Highlands knew or should have known that Ms. Hogan has

        a qualifying condition under the FMLA.

105.    Under the FMLA, 29 U.S.C. § 2612, Plaintiff was entitled to take up to 12 weeks of

        intermittent leave during any 12-month period.

106.    Defendant Highlands had a duty to refrain from interfering with, restraining, and/or

        denying the exercise or the attempt to exercise Plaintiff’s rights under 29 U.S.C. §§ 2611,

        et seq.

107.    As more particularly described above, Defendant Highlands interfered with the Plaintiff’s

        exercise of her rights under FMLA.

108.    The interference described above violated the Plaintiff’s rights under the FMLA.

109.    Plaintiff suffered damages as a result of these unlawful acts.

110.    Defendant Highlands is liable to the Plaintiff for violating her rights under the FMLA, 29

        U.S.C.§ 2612.

              COUNT II: Retaliation for Use of the Family and Medical Leave Act,
       29 U.S.C. § 2601, et seq. Against Defendant Highlands/Life Care Centers of America

111.    Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 110 and

        incorporates them by reference herein.

112.    Defendant Highlands was aware of Plaintiff’s protected activities.

113.    By retaliating against Plaintiff in divers ways as more particularly described above,

        Defendant Highlands retaliated against Plaintiff for exercising her rights under the

        FMLA.

114.    Retaliation for the exercise of rights protected by the FMLA is a violation of law. 29

        U.S.C. § 2615(a).

115.    Plaintiff suffered damages as a result of this unlawful conduct.



                                                 16
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 17 of 26



116.   The conduct of Defendant Highlands in retaliating against the Plaintiff for the exercise of

       her rights under FMLA was willful and intentional.

117.   Defendant Highlands is liable to the Plaintiff for violating her rights under the FMLA, 29

       U.S.C.§ 2612.

                   COUNT III: Violation of Americans with Disabilities Act,
                      42 U.S.C. § 12101, et seq.: Failure to Accommodate
                  Against Defendant Highlands/Life Care Centers of America

118.   Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 117 and

       incorporates them by reference herein.

119.   Plaintiff was, at all times, a qualified individual with a disability who was able to perform

       the essential functions of her position with or without accommodation.

120.   As noted above, Plaintiff suffered a work injury that resulted in Chondromalacia of the

       right patella and patellar tendinitis of the right knee, which resulted in a permanent limp

       and frequent pain. These impairments at times necessitated absences from work, required

       ongoing medical treatment and substantially impaired her ability to walk and/or work

       (among other major life activities). These conditions rise to the level of a

       handicap/disability and/or serious medical condition under the law.

121.   Alternatively, Defendants viewed her as having a handicap and disability under the law.

122.   Plaintiff’s condition constituted a disability under the ADA, as amended, 42 U.S.C. §

       12101, et seq.

123.   Defendant Highlands had notice of Ms. Hogan’s disabilities and need for

       accommodation.

124.   Defendant Highlands had a duty to provide Plaintiff with reasonable accommodations

       that did not impose an undue hardship.




                                                17
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 18 of 26



125.   On multiple occasions, Plaintiff made requests for reasonable accommodation, including

       requesting time off, lifting and other work restrictions.

126.   These accommodations were reasonable and would not have caused Defendant Highlands

       undue hardship.

127.   Further, Defendant Highlands failed to engage with Plaintiff in an interactive dialogue in

       good faith.

128.   The Plaintiff has suffered damages as a result of Defendant Highlands’s violations of law

       set forth above.

129.   Defendant Highlands is liable for the violations of law set forth above.

                     COUNT VI: Violation of Americans with Disabilities Act,
                      42 U.S.C. § 12101. et seq.: Discrimination and Retaliation
                     Against Defendant Highland/Life Care Centers of America

130.   Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 129 and

       incorporates them by reference herein.

131.   Plaintiff was, at all times, a qualified disabled individual with a handicap who was able to

       perform the essential functions of her position with or without accommodation.

132.   Defendant Highlands discriminated against the Plaintiff on account of her disability by,

       inter alia, ignoring her, demoting her, unfairly reprimanding her, moving her office,

       refusing to let her meet with residents, replacing her, suspending her employment and

       setting her up for termination.

133.   Defendant Highlands had notice of the Plaintiff’s disability and of her protected

       activities. The unlawful conduct of Defendant Highlands, described herein, was

       motivated by Plaintiff’s disability and her protected activities.




                                                18
          Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 19 of 26



134.     In the alternative, Defendant Highlands regarded the Plaintiff as having a disability and

         discriminated against her on account of its perception that the Plaintiff’s condition

         constituted a disability as defined by the ADA, as amended.

135.     Defendant Highlands had a duty to refrain from discriminating against the Plaintiff on

         account of her disability or perceived disability

136.     The Plaintiff suffered damages as a result of the legal violations of Defendant Highlands.

137.     Defendant Highlands is liable for the violations of law set forth above.

138.     The discriminatory acts of Defendant Highlands against the Plaintiff, as more particularly

         described above, were made with malice or with reckless indifference to Ms. Hogan’s

         federally protected rights.

                   COUNT V: Violation of Mass. Gen. Laws c. 151B, § 4(16),
       Handicap Discrimination Against Defendant Highlands/Life Care Centers of America

139.     Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 138 and

         incorporates them by reference herein.

140.     Plaintiff was, at all times, a qualified individual with a handicap who was able to perform

         the essential functions of her position with or without accommodation.

141.     Plaintiff’s condition(s) constituted a handicap(s) under Mass. Gen. Laws c. 151B, §

         4(16).

142.     Defendant Highlands discriminated against the Plaintiff on account of her handicap by,

         inter alia, ignoring her; ignoring her, demoting her, unfairly reprimanding her, moving

         her office, refusing to let her meet with residents, replacing her, suspending her

         employment and setting her up for termination.

143.     The Defendants’ harassment and constructive discharge of Plaintiff were motivated by

         Plaintiff’s disability and protected activities.



                                                    19
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 20 of 26



144.   In the alternative, Defendant Highlands regarded the Plaintiff as having a handicap or

       impairment as defined by Mass. Gen. Laws c. 151B, § 1(17), and discriminated against

       her on the basis of that perception.

145.   Defendant Highlands had a duty to refrain from discriminating against the Plaintiff on

       account of her handicap or on account of a perceived handicap.

146.   Defendant Highlands had a duty to provide Plaintiff with reasonable accommodations

       that did not impose an undue hardship.

147.   As noted above, on multiple occasions Defendant Highlands denied or unreasonable

       delayed Plaintiff’s requests for reasonable accommodation.

148.   These accommodations were reasonable and would not have caused Defendant Highlands

       undue hardship.

149.   Further, Defendant Highlands failed to engage with Plaintiff in an interactive dialogue in

       good faith.

150.   The Plaintiff has suffered damages from the violations of law set forth above.

151.   Defendant Highlands is liable for the violations of law set forth above.

152.   The discriminatory acts of Defendant Highlands against the Plaintiff, as more particularly

       described above, were outrageous or egregious and warrant punishment.

COUNT VI: Violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §
                     621, et seq. – Disparate Treatment Against
                Defendant Highlands/Life Care Centers of America

153.   Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 152 and

       incorporates them by reference herein.




                                                20
         Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 21 of 26



154.   By treating Ms. Hogan differently than the younger employees and by terminating Ms.

       Hogan based on her age, Defendant Highlands has treated Ms. Hogan differently based

       on her age, thereby discriminating against her.

155.   Ms. Hogan has been discriminated against by the Defendant Highlands on account of her

       protected status and protected activities, specifically her age.

156.   Defendant’s actions have unreasonably interfered with Mrs. Hogan’s ability to perform

       her job and ultimately resulted in her inexcusable termination.

157.   As such, the actions of the Defendant resulted in violations of the ADEA and/or other

       applicable employment-related laws and/or regulations under a theory of disparate

       treatment.

158.   As a result of Defendants actions, Ms. Hogan has suffered damages.

       COUNT VII: Violation of the Age Discrimination in Employment Act (ADEA),
                    29 U.S.C. § 621, et seq. – Interference, Against
                  Defendant Highlands/Life Care Centers of America

159.   Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 158 and

       incorporates them by reference herein.

160.   By treating Ms. Hogan differently based on her age, Defendants have knowingly

       interfered with her right to be free from discrimination in the terms, conditions, and

       privileges of employment.

161.   As an employee of Defendants, Ms. Hogan had the right to a fair determination of her

       status without any discriminatory animus.

162.   Through the actions outlined above, Defendants intentionally interfered with the

       employment rights of Ms. Hogan and those similarly situated, and they were not free

       from discrimination as the law requires.




                                                  21
         Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 22 of 26



163.    As such, the actions of the Defendant resulted in violations of the ADEA and/or other

        applicable employment-related laws and/or regulations under a theory of unlawful

        interference as applied through disparate treatment.

164.    As a result of Defendant’s actions, Ms. Hogan has suffered damages.

                COUNT VIII: Violation of Mass. Gen. Laws c. 151B, § 4(1B),
       Age Discrimination Against Defendant Highlands/Life Care Centers of America

165.    Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 164 and

        incorporates them by reference herein.

166.    Plaintiff is 63 years old and performed her job in at an acceptable level.

167.    Defendant terminated her employment and sought to fill her position.

168.    By treating Ms. Hogan differently, as outlined above, than the younger employees and by

        terminating Ms. Hogan based on her age, Defendant Highlands has treated Mrs. Hogan

        differently based on her age, thereby discriminating against her.

169.    Defendant Highlands has discriminated against Ms. Hogan based upon age. Defendant’s

        actions have unreasonably interfered with Ms. Hogan’s ability to perform her job and

        ultimately resulted in her inexcusable termination.

170.    As such, the actions of the Defendant resulted in violations of M.G.L. c. 151B and/or

        other applicable employment-related laws and/or regulations under a theory of disparate

        treatment.

171.    As a result of Defendant Highlands’s actions, Ms. Hogan has suffered damages.

                     COUNT IX: Violation of Mass. Gen. Laws c. 151B, § 4(4),
                             Retaliation Against All Defendants

172.    Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 171 and

        incorporates them by reference herein.




                                                 22
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 23 of 26



173.   As outlined above, the Defendants retaliated and discriminated against Plaintiff,

       including terminating her employment, because she opposed the Defendants’ violation of

       her rights under Mass. Gen. Laws c. 151B, § 4.

174.   The Plaintiff has suffered damages from the violations of law set forth above.

175.   The Defendants are liable for the violations of law set forth above.

176.   The Defendants’ acts of discrimination against the Plaintiff, as more particularly

       described above, were outrageous or egregious and warrant punishment.

       COUNT X: Violation of Mass. Gen. Laws c. 151B, §4(4A), Coercion, Intimidation,
                  Interference and Threats Against Defendant Bonilla

177.   Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 176 and

       incorporates them by reference herein.

178.   As outlined above, Defendant Bonilla coerced, intimidated, and threatened Plaintiff for,

       and interfered with Plaintiff’s exercise and enjoyment of her rights to a reasonable

       accommodation and to be free from discrimination and retaliation.

179.   The Plaintiff has suffered damages from the violations of law set forth above.

180.   Defendant Bonilla is liable for the violations of law set forth above.

181.   Defendant Bonilla’s acts of discrimination against the Plaintiff, as more particularly

       described above, were outrageous or egregious and warrant punishment.

                   COUNT XI: Violation of Mass. Gen. Laws c. 151B, § 4(5),
                      Aiding and Abetting Against Defendant Bonilla

182.   Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 181 and

       incorporates them by reference herein.

183.   As outlined above, Defendant Bonilla aided, abetted, incited, compelled or coerced the

       doing of acts forbidden under Mass. Gen. Laws c. 151B.

184.   The Plaintiff has suffered damages from the violations of law set forth above.


                                                23
        Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 24 of 26



185.   Defendant Bonilla is liable for the violations of law set forth above.

186.   Defendant Bonilla’s acts of discrimination against the Plaintiff, as more particularly

       described above, were outrageous or egregious and warrant punishment.

                 COUNT XII: Violation of Mass. Gen. Laws c. 152, § 75B(2),
       Retaliation for Workers’ Compensation Against Defendant Highlands/Life Care
                                   Centers of America

187.   Plaintiff reiterates the allegations of the foregoing paragraphs 1 through 186 and

       incorporates them by reference herein.

188.   Defendants were aware that Plaintiff engaged in activity protected by the Workers’

       Compensation Act.

189.   As outlined above, the Defendants terminated and discriminated against Plaintiff because

       she engaged in activity protected by the Workers’ Compensation Act.

190.   The Plaintiff has suffered damages from the violations of law set forth above.

191.   The Defendants are liable for the violations of law set forth above.

   WHEREFORE, Plaintiff prays the court to:

       a. Adjudge Defendant Highlands/Life Care Centers of America liable for the violations

           of law set forth in Count I.

       b. Adjudge Defendant Highlands/Life Care Centers of America liable for the violations

           of law set forth in Count II.

       c. Adjudge Defendant Highlands/Life Care Centers of America liable for the violations

           of law set forth in Count III.

       d. Adjudge Defendant Highlands/Life Care Centers of America liable for the violations

           of law set forth in Count IV.

       e. Adjudge the Defendant Highlands/Life Care Centers of America liable for the

           violations of law set forth in Count V.


                                                24
 Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 25 of 26



 f. Adjudge the Defendant Highlands/Life Care Centers of America liable for the

     violations of law set forth in Count VI.

 g. Adjudge the Defendant Highlands/Life Care Centers of America liable for the

     violations of law set forth in Count VII.

 h. Adjudge the Defendant Highlands/Life Care Centers of America liable for the

     violations of law set forth in Count VIII.

 i. Adjudge the Defendants liable for the violations of law set forth in Count IX.

 j. Adjudge Defendant Bonilla liable for the violations of law set forth in Count X.

 k. Adjudge Defendant Bonilla liable for the violations of law set forth in Count XI.

 l. Adjudge Defendant Highlands/Life Care Centers of America liable for the violations

     of law set forth in Count XII.

 m. Award the Plaintiff lost wages, benefits and other economic losses according to law.

 n. Award the Plaintiff damages for emotional pain and suffering according to law.

 o. Award the Plaintiff liquidated damages, as provided by law.

 p. Award the Plaintiff punitive damages, as provided by law.

 q. Award the Plaintiff pre- and post-judgement interest, according to law.

 r. Award the Plaintiff her costs and reasonable attorneys’ fees, as provided by law.

 s. Grant the Plaintiff such additional relief, including equitable relief, as the court

     deems reasonable and proper.

                          DEMAND FOR JURY TRIAL

Plaintiff requests a trial by jury on her claims.




                                          25
 Case 4:19-cv-40154-TSH Document 1 Filed 12/03/19 Page 26 of 26



                                    Respectfully submitted,
                                    LINDA HOGAN,
                                    By her attorney,

Dated: December 3, 2019               /s/ Melissa A. Pomfred________
                                    Melissa Pomfred (BBO# 665682)
                                    melissa@pomfredlaw.com
                                    Pomfred Law Offices, PLLC
                                    5 East Street
                                    Franklin, MA 02038
                                    P: (508) 321-7859/F: (508) 321-9333




                               26
